DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“receiving by an application service a first electronic communication from a first sender, 
the first electronic communication identifying zero or more recipients and including an application specification that indicates an application that the first sender desires to create; 
parsing the first electronic communication by the application service to determine the application specification, the application specification including an input-data variable and a function, 
wherein the function determines how the input-data variable will be processed by the application service; 
processing the application specification by the application service, wherein the processing comprises creating an application product that is new, such that the application product provides an output based upon an operation of the function on input 
determining by the application service whether the application specification is in a done condition; storing the application product; 
transmitting information for accessing the application product to the first sender, and to the zero or more recipients; and  2ZH005.CIP1.USSerial No. 14/961,701 
revising the application specification by the application service and transmitting the revised application specification to the sender if the application specification is not in a done condition, thereby creating the application.” 
MA et al. (US 2008/0114847 A1) teaches a method and system for automated coordination and organization of electronic communications in enterprises optimizes a communications network, intelligently streamlining communications and enabling workflow within enterprise applications. The system allows a user to use whatever authoring tool the user is already familiar with, such as email or word-processing, to immediately publish that communication, making use of re-usable content and templates and then automatically routing that information vie the best channel to the intended recipient. The recipient is able to direct the format and mode of the incoming communications as well, based on sender, role, type, and action requirement. The underlying engine for streamlining communications injects underlying metadata so that emails are easier to manage and automate. Finally, the system collects information about the overall system in order to improve communication flow.
Wenocur et al. (US 2002/0199001 A1) discloses a system, method, signal, operating model, and computer program for electronic messaging. Systems and method 
The Examiner agrees with The Patent Trial and Appeal Board, that MA-Wenocur fails to disclose all of the limitation of Claim 9 that includes a system and method for creating, managing and using an application in a messaging environment therefore the 35 U.S.C. 103 Rejection is withdrawn. 
Independent Claim 27, similar to Independent Claim 9, 35 U.S.C. 103 Rejection is withdrawn under the same reasoning as mentioned above. 
Claim(s) 10-23 & 25 depend on Independent Claim 9 & 27 therefore the 35 U.S.C. 103 Rejection is withdrawn for the same reasoning as mentioned above. Moreover, the cited reference Ryan-Murphy, JR-Meisels-Paatero, in combination or separately does not cure the deficiencies of MA-Wenocur. 

That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) application service 2) electronic communications 3) identifying zero or more recipients 4) an application specification 5) a first sender 6) parsing communications 7) input-data variable 8) processing the application 9) creating an application product that is new 10) determine if the product is not modified 11) check to see if the application is in a done condition 12) storing the product 13) sending information to a sender 14) revising the application  and sending the revised application to a sender. 
Lastly, as evidenced by prosecution history (see Appeal Brief Filed 04/06/2020, Final Rejection 12/16/2019), as previously stated above, the board decision and applicant arguments overcome the 35 U.S.C. § 103 Rejection of Claim(s) 9-23, 25 & 27. 
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 9-23, 25 & 27 is/are allowed.

Conclusion
CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.